DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-10 and 17) with 5 aa substitutions set forth in claims 3-a) and HER VL and VH of SEQ ID NO: 2 and 6 the reply filed on 3/24/2022 is acknowledged.
Claims 1-25 are pending.
Claims 11-16, and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species there being no allowable generic or linking claim. 
Claims 1-10 and 17, drawn to a heterodimeric bispecific antibody comprising anti-PD-1 and anti-HER2 with five amino acid substitutions at positions of first Fc at 366, and 399, and second Fc 351, 407 and 409 in Fc region, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 8/7/2020, 11/19/2021, 12/16/2021, and 2/9/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.



Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 21, line 7, and page 19, line 16, which are improper incorporation by reference.  Applicant is required to check entire specification and delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Sequence Requirement

	A first office action can be performed on this application, however, this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Specifically, the disclosure contains a sequence on page 14, lien 23, which needs SEQ ID number as sequence identifier.  If these sequences are found in the sequence listing filed to USPTO, Applicants need only insert the appropriate SEQ ID Nos.  However, if these sequences are not part of the listing, then Applicants need to comply with the sequence rules.  Applicant is reminded to check the entire disclosure to ensure that the application is in sequence compliance.  Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply (see attached form, PTO L2301). Applicant is given three months from the date of the letter within which to comply with the sequence rule.  
Applicant should follow the guidance for patent applications containing nucleotide sequence and/or amino acids sequence disclosure-the sequence rules in MPEM 2420-2426 and 2422.01 in particular. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-2, 4-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al (WO2015095418, published in June 2015) in view of Tsun et al (WO2018/068336, filed on Oct 2016) as evidenced by sequence alignment of SEQ ID NO: 10 and 12 and Albanell et al (Drugs of today, 35: 931, 1999).
Dennis et al teach a bispecific antibody binding to PD-1 and HER2 (title, abstract, [009-0015]).  Specifically, Dennis et al teach the structure of PD-1 and HER antibodies and antigen binding fragments include Fab or scFv in the bispecific antibody [0018, 0031, 0100-0102]. Dennis et al further teach amino acid substitutions in Fc region including position 351, 366, 399, 407 and 409, wherein T366W or Y407T in the first immunoglobulin and Y407A or Y407T in the second immunoglobulin ([0162] and table 2).  Dennis et al teach that the two heavy chains are linked covalently or by disulfide bridges [0089] and Fc is IgG [0133-138].  Dennis et al teach a bispecific antibody binding to PD-1 and HER2, wherein HER2 antibody is trastuzumab or pertuzumab (claims). The antibody trastuzumab comprising the instant sequences of SEQ ID NOs: 2 and 6 as VL and VH domains as evidenced by sequence alignments below and Albanell et al, who teach that Trastuzumab, a humanized anti-HER2 monoclonal antibody, is derived from murine antibody 4D5 by inserting the complementary determining regions (CDRs) of 4D5 into the framework of a consensus human IgG1 (line 5+). Thus, the teaching meet the limitation of claim 10.
QY=SEQ ID NO: 2 (VL)
CC PN   US2006269557-A1.
DE   Humanized anti-p185HER2 antibody 4D5, version 8 VL chain protein.
KW   Therapeutic; diagnosis; immunotherapy; antibody therapy; bladder tumor;
KW   cytostatic; prostate tumor; light chain variable region;
KW   humanized antibody; 4D5.
FH   Key             Location/Qualifiers
FT   Region          24..33
FT                   /note= "Complementarity determining region (CDR)-L1"
FT   Region          50..56
FT                   /note= "Complementarity determining region (CDR)-L2"
FT   Region          89..97
FT                   /note= "Complementarity determining region (CDR)-L3"
CC PA   (SHER/) SHERMAN M A.
CC PA   (WUAM/) WU A M.
CC PA   (REIT/) REITER R E.
CC PI   Sherman MA,  Wu AM,  Reiter RE;
DR   WPI; 2007-157382/16.
CC PT   Novel humanized antibody comprising polypeptide framework comprising 
CC PT   structural features of human immunoglobulin polypeptides and binding site
CC PT   supported by framework, useful for treating bladder tumor or prostate 
CC PT   tumor.
CC PS   Example 2; SEQ ID NO 5; 35pp; English.
CC   The invention relates to humanized murine anti-prostate stem cell antigen
CC   (PSCA) antibody (1G8) in which the majority of the mouse-derived epitopes
CC   have been derived. These humanized antibodies bind PSCA with high 
CC   affinity and specificity and have been shown to reduce human bladder 
CC   tumor take in a nude mouse model. PSCA is a cysteine-rich 123 amino acid 
CC   glycosylphosphatidylinositol (GPI)-anchored surface glycoprotein related 
CC   to the Thy-1/Ly-6 family. PSCA is a predominantly prostate-specific cell 
CC   surface antigen that is expressed in the majority of prostate cancer 
CC   patients. The antibodies of the invention are useful in the diagnosis and
CC   treatment of bladder tumor and prostate tumor and in immunotherapy. The 
CC   present sequence is humanized anti-p185HER2 antibody 4D5, version 8 
CC   (hu4D5v8) variable light (VL) chain protein.
SQ   Sequence 107 AA;

  Query Match             100.0%;  Score 557;  DB 10;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60

Qy         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIK 107

QY=SEQ ID NO: 6 (VH):

CC PN   US2006269557-A1.
DE   Humanized anti-p185HER2 antibody 4D5, version 8 VH chain protein.
KW   Therapeutic; diagnosis; immunotherapy; antibody therapy; bladder tumor;
KW   cytostatic; prostate tumor; heavy chain variable region;
KW   humanized antibody; 4D5.
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /note= "Complementarity determining region (CDR)-H1"
FT   Region          50..66
FT                   /note= "Complementarity determining region (CDR)-H2"
FT   Region          99..109
FT                   /note= "Complementarity determining region (CDR)-H3"
PR   10-MAY-2005; 2005US-0679848P.
CC PA   (SHER/) SHERMAN M A.
CC PA   (WUAM/) WU A M.
CC PA   (REIT/) REITER R E.
CC   information from BOND.
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 645;  DB 10;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS 120

Dennis et al also teach composition comprising the bispecific antibody [267]+.
Dennis et al do not teach specific anti-PD-1 antibody comprising VL and VH sequence SEQ ID NO: 10 and 12. 
Tsun et al teaches anti-PD-1 antibody comprising VL and VH sequences of SEQ ID NO: 18 and 14 that have the identical sequences as the instant SEQ ID NO: 10 and 12 recited in claim 1 as evidenced by the sequence alignment below:
Search SEQ ID NO: 10 and 12 in protein database:
DE   Anti-human-PD-1 antibody light chain variable region, SEQ 18.
KW   Programmed cell death protein 1; antibody; antibody production;
KW   antibody therapy; bladder cancer; breast tumor; cell culture;
KW   colorectal tumor; cytostatic; dermatological; endocrine-gen.;
KW   gastrointestinal-gen.; gynecological; head and neck tumor; hepatotropic;
KW   light chain variable region; liver tumor; lung tumor; melanoma;
KW   nephrotropic; ovary tumor; pancreas tumor; prostate tumor; renal tumor;
KW   respiratory-gen.; stomach tumor; therapeutic; uropathic.
FT   Region          24..34
FT                   /note= "CDR1"
FT   Region          49..56
FT                   /note= "CDR2"
FT   Region          89..97
FT                   /note= "CDR3"
CC PN   WO2018068336-A1.
CC PD   19-APR-2018.
CC PF   15-OCT-2016; 2016WO-CN102238.
PR   15-OCT-2016; 2016WO-CN102238.
CC PA   (INNO-) INNOVENT BIOLOGICS SUZHOU CO LTD.
CC PI   Tsun A,  Chen C,  Liu X,  Yu M;
CC PT   Antibody in pharmaceutical composition for treating cancer, that binds 
CC PT   human PD-1 comprises light chain, which has light chain complementarity 
CC PT   determining regions LCDR1, LCDR2, and LCDR3 consisting of defined amino 
CC PT   acid.
CC   The present invention relates to a novel human programmed cell death 1 
CC   (PD-1) antibody, useful in pharmaceutical composition for treating 
CC   cancer. The anti-human-PD-1 antibody comprises a light chain variable 
CC   region and heavy chain variable region, where the heavy chain variable 
CC   region is selected from S228P IgG4 (xd-16A-16E). The invention further 
CC   relates to: 1) a mammalian cell comprising a DNA molecule which encodes a
CC   light chain and heavy chain of the antibody; 2) a method for producing an
CC   antibody comprising a light chain and heavy chain; 3) a pharmaceutical 
CC   composition comprises antibody, and pharmaceutical acceptable carrier; 
CC   and 4) a method for treating cancer, which comprises administering to a 
CC   subject an effective amount of the antibody. The antibody is useful in 
CC   pharmaceutical composition for treating cancer, where the cancer is 
CC   melanoma, lung cancer, head and neck cancer, colorectal cancer, 
CC   pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, 
CC   prostate cancer, breast cancer, ovarian cancer, or liver cancer and used 
CC   in therapy. The present sequence is an anti-human-PD-1 antibody light 
CC   chain variable region, where the antibody is used in pharmaceutical 
CC   composition for treating cancer in a subject.


QY=SEQ ID NO: 10 (VL)
Claim 7; SEQ ID NO 18; 

  Query Match             100.0%;  Score 552;  DB 26;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLISAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLISAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQANHLPFTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQANHLPFTFGGGTKVEIK 107

QY=SEQ ID NO: 12 (VH):
Claim 7; SEQ ID NO 14; 

  Query Match             100.0%;  Score 621;  DB 26;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSTAISWVRQAPGQGLEWMGGIWPSFGTASY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSTAISWVRQAPGQGLEWMGGIWPSFGTASY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARAEYSSTGIFDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARAEYSSTGIFDYWGQGTLVTVSS 120


Tsun et al also teaches the effectiveness of the anti-PD-1 antibody for blocking interaction of PD-1 to PD-L1 and PD-L2 measured by Flow cytometry and in inhibitory signal during T cell activation (page 18-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings to make heterodimeric bispecific antibody comprising specific anti-PD-1 VL and VH with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to with reasonable expectation of success to apply the anti-PD-1 antibody of Tsun to the teaching of Dennis to make full heterodimeric bispecific antibody binding to PD-1 and HER2 with the amino acid substitutions in the constant region because Dennis et al have shown the bispecific antibody binding to HER2 antigen, wherein the anti HER2 antibody trastuzumab comprise the VL and VH having identical sequence as claimed VL and VH (SEQ ID NOs: 2 and 6) and the bispecific antibody having same amino acid substitutions at the same locations and Tsun et al have shown a specific anti-PD-1 antibody having the same binding domain as set forth in the present claims.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Over Patent:

Claims 1-10 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 17 of U.S. Patent No. 11,319,378 in view of WO2018/068336 (filed on Oct 2016) as evidenced by sequence alignment of SEQ ID NO: 10 and 12. 

The instant claims are drawn to:
A heterodimeric bispecific antibody comprising: a first antigen-binding site capable of specifically binding to PD-1 and a second antigen-binding site capable of specifically binding to HER2, wherein the bispecific antibody comprises a first Fc chain and a second Fc chain that are chain-linked to each other via at least one disulfide bond, wherein the first Fc chain and the second Fc chain are each linked to a PD-1 antigen-binding site and a HER2 antigen- binding site, respectively, via a covalent bond or a linking group, or the first Fc chain and the second Fc chain are each linked to a HER2 antigen-binding site and a PD-1 antigen-binding site, respectively, via a covalent bond or a linking group, and an amino acid sequence of an immunoglobulin light chain variable region in the PD-1 antigen-binding site is the SEQ ID NO:10, an amino acid sequence of an immunoglobulin heavy chain variable region in the PD-I antigen-binding site is the SEQ ID NO: 12, and the first Fc chain and the second Fc chain comprise five substitutions of amino acids at the following positions: the first Fc chain comprises substitutions of amino acids of a 366th amino acid and a 399th amino acid; and the second Fc chain comprises substitutions of amino acids of a 351st amino acid, a 407th amino acid, and a 409th amino acid, wherein the first Fc chain and the second Fc chain each comprising the substitutions of amino acids each have a tendency to together form a heterodimer rather than having a tendency to form a homodimer, wherein amino acid positions are numbered according to the Kabat EU Index Numbering System, 
wherein substitutions of amino acids of the first Fc chain and the second Fc chain are as follows:
a) L351G, L351Y, L35iV, L351P, L35iD, L351E, L351K, or L351W; 3PRELIMINARY AMENDMENTAttorney Docket No.: Q257230 Appln. No.: Entry into National Stage of PCT/IB2019/051008 
b) T366L, T366P, T366W, or T366V; 
c) D399C, D399N, D399I, D399G, D399R, D399T, or D399A; 
d) Y407L, Y407A, Y407P, Y407F, Y407T, or Y407H; and 
e) K409C, K409P, K409S, K409F, K409V, K409Q, or K409R,

wherein the substitutions of amino acids comprise
a) T366L and D399R substitutions of the first Fc chain and L351E, Y407L, and K409V substitutions of the second Fc chain; 
b) T366L and D399C substitutions of the first Fc chain and L351G, Y407L, and K409C substitutions of the second Fc chain; 
c) T366L and D399C substitutions of the first Fc chain and L351Y, Y407A, and K409P substitutions of the second Fc chain; 
d) T366P and D399N substitutions of the first Fc chain and L35 lV, Y407P, and K409S substitutions of the second Fc chain; 
e) T366W and D399G substitutions of the first Fc chain and L351D, Y407P, and K409S substitutions of the second Fc chain; 
f) T366P and D399I substitutions of the first Fc chain and L351P, Y407F, and K409F substitutions of the second Fc chain; 
g) T366V and D399T substitutions of the first Fc chain and L351K, Y407T, and K409Q substitutions of the second Fc chain; or 
h) T366L and D399A substitutions of the first Fc chain and L351W, Y407H, and K409R substitutions of the second Fc chain.
………
Wherein the PD-1/HER2 antibody comprising VL and VH of SEQ ID NO: 2 and 6.

The claims of US patent ‘378 are drawn to:
A heterodimeric bispecific antibody comprising a first antigen-binding functional domain capable of specifically binding to PD-1 and a second antigen-binding functional domain capable of specifically binding to HER2, wherein the heterodimeric bispecific antibody comprises a first Fc chain and a second Fc chain which are linked to each other via one or more disulfide bonds, the first Fc chain and the second Fc chain being respectively linked to the PD-1 antigen-binding functional domain and the HER2 antigen-binding functional domain via a covalent bond or a linker, or the first Fc chain and the second Fc chain being respectively linked to the HER2 antigen-binding functional domain and the PD-1 antigen-binding functional domain via a covalent bond or a linker, and the first Fc chain and the second Fc chain comprise 5 amino acid substitutions at the following positions: amino acid substitutions at positions T366 and D399 of the first Fc chain and amino acid substitutions at positions L351, Y407, and K409 of the second Fc chain, 
wherein the 5 amino acid substitutions comprise 
a) T366L and D399R substitutions in the first Fc chain and L351E, Y407L, and K409V substitutions in the second Fc chain; 
b) T366L and D399C substitutions in the first Fc chain and L351G, Y407L, and K409C substitutions in the second Fc chain; 
c) T366L and D399C substitutions in the first Fc chain and L351Y, Y407A and K409P substitutions in the second Fc chain; 
d) T366P and D399N substitutions in the first Fc chain and L351V, Y407P, and K409S substitutions in the second Fc chain; 
e) T366W and D399G substitutions in the first Fc chain and L351D, Y407P, and K409S substitutions in the second Fc chain; 
f) T366P and D399I substitutions in the first Fc chain and L351P, Y407F, and K409F substitutions in the second Fc chain; 
g) T366V and D399T substitutions in the first Fc chain and L351K, Y407T, and K409Q substitutions in the second Fc chain; or 
h) T366L and D399A substitutions in the first Fc chain and L351W, Y407H, and K409R substitutions in the second Fc chain; wherein the amino acid positions are numbered according to the Kabat EU numbering system, 
wherein the PD-1 antigen-binding functional domain comprises (i) a heavy chain variable region comprising the sequence of SEQ ID NO: 12 and a light chain variable region comprising the sequence of SEQ ID NO: 10, or (ii) a heavy chain variable region comprising the sequence of SEQ ID NO: 18 and a light chain variable region comprising the sequence of SEQ ID NO: 16; and 
wherein the HER2 antigen-binding functional domain comprises (i) a heavy chain variable region comprising the sequence of SEQ ID NO: 6, and (ii) a light chain variable region comprising the sequence of SEQ ID NO: 2.
	
The instant antibody to HER2 comprising SEQ ID NOs: 2 and 6 (elected VL and VH) has the identical sequences as the VL and VH (SEQ ID NO: 2 and 6) of HER2 recited in claim 1 of the patent ‘378. 
The applicant would know that the VL and VH (SEQ ID NOs: 10 and 12) of the instant anti-PD-1 antibody have the different sequences as the VL and VH (SEQ ID NOs: 10 and 12) of the patent ‘378 although they use the same sequence identifiers.
Thus patent ‘378 claimed the bispecific antibody does not comprise the same VL and VH from anti-PD-1 as the instantly claimed anti-PD-1 antibody.
However, the instant anti-PD-1 antibody comprising the VL and VH sequence of SEQ ID Nos: 10 and 12 is known publicly before the instant application filed.
WO2018/068336 teaches anti-PD-1 antibody having VL and VH of SEQ ID NOs: 18 and 14 (page 3, line 21-23 and claims 7 and 9), which have the identical sequences as the instant sequences of SEQ ID NOs: 10 and 12 as evidenced by the sequence alignment below (also see 103 rejection). WO2018/068336 also teaches the effectiveness of the anti-PD-1 antibody for blocking interaction of PD-1 to PD-L1 and PD-L2 measured by Flow cytometry and in inhibitory signal during T cell activation (page 18-19).
WO2018068336-A1 (Search SEQ ID NO: 10 and 12)
DE   Anti-human-PD-1 antibody light chain variable region, SEQ 18.
KW   Programmed cell death protein 1; antibody; antibody production;
KW   antibody therapy; bladder cancer; breast tumor; cell culture;
KW   colorectal tumor; cytostatic; dermatological; endocrine-gen.;
KW   gastrointestinal-gen.; gynecological; head and neck tumor; hepatotropic;
KW   light chain variable region; liver tumor; lung tumor; melanoma;
KW   nephrotropic; ovary tumor; pancreas tumor; prostate tumor; renal tumor;
KW   respiratory-gen.; stomach tumor; therapeutic; uropathic.
FT   Region          24..34
FT                   /note= "CDR1"
FT   Region          49..56
FT                   /note= "CDR2"
FT   Region          89..97
FT                   /note= "CDR3"
CC PN   WO2018068336-A1.
CC PD   19-APR-2018.
CC PF   15-OCT-2016; 2016WO-CN102238.
PR   15-OCT-2016; 2016WO-CN102238.
CC PA   (INNO-) INNOVENT BIOLOGICS SUZHOU CO LTD.
CC PI   Tsun A,  Chen C,  Liu X,  Yu M;
CC PT   Antibody in pharmaceutical composition for treating cancer, that binds 
CC PT   human PD-1 comprises light chain, which has light chain complementarity 
CC PT   determining regions LCDR1, LCDR2, and LCDR3 consisting of defined amino 
CC PT   acid.
CC   The present invention relates to a novel human programmed cell death 1 
CC   (PD-1) antibody, useful in pharmaceutical composition for treating 
CC   cancer. The anti-human-PD-1 antibody comprises a light chain variable 
CC   region and heavy chain variable region, where the heavy chain variable 
CC   region is selected from S228P IgG4 (xd-16A-16E). The invention further 
CC   relates to: 1) a mammalian cell comprising a DNA molecule which encodes a
CC   light chain and heavy chain of the antibody; 2) a method for producing an
CC   antibody comprising a light chain and heavy chain; 3) a pharmaceutical 
CC   composition comprises antibody, and pharmaceutical acceptable carrier; 
CC   and 4) a method for treating cancer, which comprises administering to a 
CC   subject an effective amount of the antibody. The antibody is useful in 
CC   pharmaceutical composition for treating cancer, where the cancer is 
CC   melanoma, lung cancer, head and neck cancer, colorectal cancer, 
CC   pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, 
CC   prostate cancer, breast cancer, ovarian cancer, or liver cancer and used 
CC   in therapy. The present sequence is an anti-human-PD-1 antibody light 
CC   chain variable region, where the antibody is used in pharmaceutical 
CC   composition for treating cancer in a subject.

QY=SEQ ID NO: 10 (VL)
CC PS   Claim 7; SEQ ID NO 18; 

  Query Match             100.0%;  Score 552;  DB 26;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLISAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLISAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQANHLPFTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQANHLPFTFGGGTKVEIK 107

QY=SEQ ID NO: 12 (VH):
PS   Claim 7; SEQ ID NO 14; 

  Query Match             100.0%;  Score 621;  DB 26;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSTAISWVRQAPGQGLEWMGGIWPSFGTASY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSTAISWVRQAPGQGLEWMGGIWPSFGTASY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARAEYSSTGIFDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARAEYSSTGIFDYWGQGTLVTVSS 120


It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any anti-PD-1 antibody to form a bispecific antibody with anti-Her with expected result.  One skilled in the art would be motivated with reasonable expectation of success to form a bispecific anti-PD-1/anti-Her antibody by replacing the anti-PD-1antibody of patent ‘378 with the ant-PD-1 antibody of WO document ‘336 to arrive at the current invention without unexpected result.
Potential ODP rejection:
	Applicant is noted that claim 10 of US application 16/968677 reciting heterodimeric form bispecific antibody according to claim 1, wherein the first Fc chain bonded to PD-1 binding region and second Fc chain bonded to HER2. While claim 1 of application ‘667 recites bispecific antibody to PD-1 and VEGF.  

The Office considers that claim 10 of application ‘677 contains typographic error of HER2 (error) from VEGF (correct).  Therefore, there is no ODP rejection made currently.  If applicant does not agree and consider that recitation of claim 10 is in right form. The currently examined claims would be rejected under the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 and other pending claims of the application ‘677 till clarification made.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642